Citation Nr: 1211400	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee.

2.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in St. Petersburg, Florida.  

In September 2009, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record. 

The issue of entitlement to an initial rating in excess of 10 percent for a right knee disability was Remanded by the Board in June 2010 and is now ready for further disposition.  
 
The issue of service connection for a left knee disability including as secondary to a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 9, 2009, the Veteran's right knee disability did not result in any of the following: flexion limited to 45 degrees; extension limited to 10 degrees; ankylosis; recurrent subluxation or lateral instability; removal of cartilage; symptomatic removal of cartilage; or malunion of the tibia and fibula.  

2.  Giving full consideration to his complaints of pain and functional loss, the Veteran's right knee disability results in limitation of flexion to 30 degrees for the period from September 9, 2009; however, extension limited to 10 degrees; ankylosis; recurrent subluxation or lateral instability; removal of cartilage; symptomatic removal of cartilage; or, malunion of the tibia and fibula have not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, for the period prior to September 9, 2009, for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5003, 5256-5263 (2011).

2.  The criteria for a rating of 20 percent, but no higher, for period from September 9, 2009 for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5003, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO associated the Veteran's service treatment records, VA outpatient and inpatient treatment records, and private treatment records, including a letter from a German hospital regarding treatment of the right knee.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In addition, the Veteran was provided with VA examinations in March 2008 and July 2010.  The Board finds the March 2008 and July 2010 VA examination reports to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Further, the Board observes that the July 2010 VA examination was done at the direction of the Board's June 2010 Remand.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges that the July 2010 VA examiner was unable to complete repetitive testing due to the Veteran's right knee pain.  However, the Board finds that because the July 2010 VA examiner attempted to do repetitive testing and adequately explained why he could not complete repetitive testing, the examiner substantially complied with the Remand directive.  The Board notes that the United States Court of Appeals for Veterans Claims has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). Moreover, in its February 2012 Informal Hearing Presentation, the Veteran's representative indicated that the RO had complied with all of the Board's Remand directives, including those directives to obtain additional treatment records and a VA examination. 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial rating

In the present case, the Veteran claims an initial rating in excess of 10 percent for his right knee disability.  Service connection was established in a rating decision of March 2008 and rated as 10 percent disabling.  The Veteran disagreed with the initial rating and initiated the present appeal. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2011).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59  (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  

Diagnostic Code 5003 states that the severity of degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent rating for removal of cartilage, semilunar, symptomatic.  

Diagnostic Code 5262 provides for a 10 percent disability rating when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with a marked knee or ankle disability.  And, a 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  

Regarding knee claims, the VA General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  See VAOPGCPREC 23-97.  The General Counsel  subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  The General Counsel  has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

In evaluating the Veteran's right knee disability, the Board has considered VA examination results as well as VA treatment records, private treatment records, and the Veteran's lay statements.  

As noted above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code.  An X-ray from October 2007 identified osteoarthritis in the right knee.  The Veteran underwent a VA examination in March 2008 and had flexion to 122 degrees and full extension.   He was found to be entitled to a compensable (10 percent) rating under DC 5003 because a compensable rating is for application when the limitation of motion diagnostic code would not otherwise provide for a compensable rating.  However, for the period prior to September 9, 2009, there is no basis for assigning a rating in excess of 10 percent.  Even considering his complaints of pain on range of motion, the Veteran did not demonstrate limitation of flexion or extension to support a higher (20 percent) rating or a separate compensable rating.   The examiner specifically noted where pain began and ended with range of motion and that there was no additional loss with repetitive use.  The Veteran also denied weakness and flare-ups.  

However, according to a private treatment record dated September 9, 2009, the Veteran's limitation of flexion met the diagnostic code criterion for a 20 percent rating under DC 5261.  Specifically, the September 2009 private treatment record indicated range of motion in the right knee from zero to 30 degrees.  The subsequent July 2010 VA examination shows his flexion improved and was only limited to 45 degrees, which would warrant a percent rating.  See July 2010 VA examination report.  Such would suggest that the assignment of a staged rating with the Veteran being assigned a 20 percent rating from September 2, 2009 to July 28, 2010, and a 10 percent rating for period from July 2010.  

The Board has also considered the Deluca provisions.  Here, in September 2009 the Veteran sought private treatment of his right knee because he had stiffness, swelling, locking and catching in the knee.  He described the intensity of his pain as severe.  He reported that walking, standing, showering aggravated the pain and that the problem threatened his independence and hindered his occupational and recreational activities.  Further, at the July 2010 VA examination, the examiner noted that repetitive testing of motion could not be accomplished due to the Veteran's pain.  Such supports the assertion that pain inhibits his ability to move his leg repetitively.  Further, the Veteran reported that his knee pain prevents him from participating in exercise and sports, has a moderate impact on chores, recreation, traveling, and driving.  He further reported a mild impact on shopping but no impact on feeding, bathing, dressing, toileting or grooming.  He also reported decreased mobility.  The Board also notes that he has provided sworn testimony that his pain affects his ability to stand, play with his children, and prevents him from washing dishes and clothes.  T. page 4.  He also has functional limitations on walking more than one block or standing for more than 10 minutes.  Further, the July 2010 VA examination report noted an antalgic gait and that the Veteran indicated use of intermittent, but frequent, use of a cane.  

Resolving all doubt in his favor, the Board finds that the totality of the evidence supports the assignment of a 20 percent rating under DC 5260 for the period from September 9, 2009.  A higher rating based on limitation of flexion is not warranted.  It is true that the July 2010 examination report indicated that repetitive testing of motion could not be accomplished due to the Veteran's pain.  However, the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, the court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484   (1991)).  There is simply no basis for assigning a higher (30 percent) rating based on limitation of flexion.  Such is simply not supported by the record.

The Board observes that for both periods since September 9, 2009, the Veteran would not be entitled to separate ratings for the arthritis and limitation of flexion as Note (1) of DC 5003 directs that the ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

The Veteran is also not entitled to a separate compensable rating for limitation of extension at any time during the appeal period.  Prior to the July 2010 VA examination report, the evidence indicated full extension at the March 2008 VA examination and the September 2009 private treatment appointment.  The July 2010 VA examiner found that he had limitation of extension to 5 degrees; however, his limitation of extension does not rise to the level of a compensable rating under DC 5261 as he does not have extension limited to 10 degrees.  

Further, as ankylosis has not been shown, a higher rating is not warranted under DC 5256.  He has retained an active range of motion throughout the appeal period.  Both VA examinations indicated that ankylosis was not present.

Similarly, as cartilage has not been shown to be dislocated or symptomatic, disability ratings are not warranted under DCs 5258 or 5259.  The July 2010 VA examination report indicated that there were no episodes of dislocation or subluxation, no locking episodes, and no effusion.  

The Board acknowledges that the March 2008 VA examination report indicated that the Veteran provided a history of repeated effusion.  However, on physical examination, the examiner found there were no episodes of dislocation or subluxation.  There was no locking and no effusion.  

The Board notes that the Veteran is competent to report observations of swelling as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board places a higher probative value on the finding of the VA examiner as he is specially trained in orthopedic medicine and considered the Veteran's competent statement when he determined that there was no effusion.  Nonetheless, as cartilage has not been shown to be dislocated, a disability rating is not warranted under DC 5258.

A higher or separate compensable rating is also not warranted for malunion of the tibia and fibula.  Specifically, no malunion of the tibia and fibula was noted on either the March 2008 VA examination report or the July 2010 VA examination report, or in any of the VA treatment records.  Similarly, a separate rating is not warranted under DC 5263 as the evidence has not demonstrated genu recurvatum.

Turning to the question of whether a separate rating could be assigned under DC 5257 (instability), the evidence of record specifically shows that there was no instability at the March 2008 and July 2010 VA examinations.  The Veteran even denied such at both examinations.  Additionally, in September 2009, the Veteran offered sworn testimony that he has stability in the right knee.  T. page 7.  

However, an October 14, 2009 VA treatment record indicates that the Veteran sought treatment following a fall due to his right knee giving way.  Prior to the fall, he had multiple surgeries on his nonservice-connected left knee.  He reported that his right knee had given way and caused him to fall and injure his left knee again.  The Veteran is competent to report the sensation of his knee giving way and causing him to fall; however, in light of the fact that a VA examiner subsequently found no instability, the Board finds that this incident of instability represents an isolated event.  The Board also places greater probative weight on the July 2010 VA examination report and finds no probative evidence of instability of the right knee.  The VA examiner is specially trained in the area of orthopedic medicine and is able to more clearly distinguish the condition of the inner-workings of the Veteran's knee.  Further, October 2009 VA treatment record, the left knee had been injured and the Veteran still had a long-lasting infection in the left leg from a quadriceps repair.  See also September 2009 private treatment record.  Therefore, the Board finds the Veteran is not entitled to a separate compensable rating for instability in addition to the limitation of flexion as he does not have instability in his right knee. 

The Board has considered the Veteran's statements that he should be entitled to higher disability ratings for his right knee.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet.App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331.  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).

In this case, the Board finds that the Veteran is competent to report his current right knee symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any scar associated with arthroscopic knee surgery associated with the service-connected right knee disability.  See November 2007 letter from Dr. C. indicating surgery occurred in August 1994 and was related to the in-service football injury which led to the current service-connected right knee disability.  However, none of the treatment records or VA examination reports have noted any such scar.  

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his right knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In sum, the Veteran's claim for increase is denied for the period prior to September 9, 2009; granted to 20 percent but no higher for the period from September 9, 2009 to July 28, 2010; and for the period from July 29, 2010, he is entitled to 10 percent for limitation of flexion.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

ORDER

An initial rating in excess of 10 percent, for the period prior to September 9, 2009, for degenerative joint disease of the right knee is denied. 

A rating of 20 percent, but no higher, for period from September 9, 2009 is granted, subject to the rules and payment of monetary benefits.


REMAND

Regarding the issue of entitlement to a TDIU, the Board notes that this issue was raised by the July 2010 VA examination when the Veteran indicated that he was unable to work due to his knees.  The Board acknowledges that the Veteran has offered sworn testimony that he is in receipt of Social Security Administration disability benefits due to his nonservice-connected left knee disability.  T. page 6.  However, as he indicated to the VA examiner that he is not working due to his "knees," the Board finds that the issue of entitlement to a TDIU due to the service-connected right knee has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

On Remand, the RO/AMC should accomplish all necessary development and adjudicate the issue of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice for entitlement to a TDIU. Conduct any necessary further development. 

2.  The RO should adjudicate the issue on appeal, following consideration of all evidence received since the issuance of the last SSOC.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


